Title: To Thomas Jefferson from Alexander Hamilton, 8 June 1791
From: Hamilton, Alexander
To: Jefferson, Thomas


[Philadelphia], “Treasury Department,” 8 June 1791. He thinks it would be useful if an officer of the U.S. in each foreign country where there is one were directed to transmit occasional state of the coins of the country, specifying standards, weights, and values, also periodical listing of market prices of gold and silver in coin and bullion, the rates of foreign exchange, and the wages of labor both in manufactures and in tillage.—He requests that, if no inconvenience in the idea appears to TJ, an instruction for this purpose be sent and copies of statements received be furnished the Treasury.
